Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is responsive to the amendment filed on 03/05/2021. As directed by the amendment: claim 21 is amended, claims 15-20 have been cancelled and new claim 26 is added, claims 14-is withdrawn.  Thus, claims 1-13 and 21-26 are presently pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaither (2002/0122727) in views of Usoro (7748483).
	For claim 1, Gaither teaches that a system (fig.1-7) (abstract), comprising: 
a chassis (30 as shown in fig.7); 
an engine (22 as shown in fig.7) coupled to the chassis (30 as shown in fig.7); 
a generator (26 as shown in fig.7) coupled to the engine (22 as shown in fig.7); 
a compressor (28 as shown in fig.7) coupled to the chassis independent from the engine (22 as shown in fig.7), wherein the engine (22 as shown in fig.7) is configured to drive both the generator (26 as shown in fig.7) and the compressor (28 as shown in fig.7); and 
a geometrically adjustable coupling (belt 72a and 72b as shown in fig.1 and 7) disposed between a first shaft (38 as shown in fig.1) of the engine (22 as shown in fig.1) and a second shaft (42 as shown in fig.1) of the compressor (28 as shown in fig.1), wherein the geometrically adjustable coupling 72 (72a and 72b as shown in fig.1 and 7) is configured to maintain a connection between the first and second shafts (par.40-41) (fig.1) and wherein the geometrically adjustable coupling (belt 72a and 72b as shown in fig.1 and 7)  is configured to maintain a connection between the first and second shafts 
Gaither fails to teach wherein a third shaft extends from the engine opposite the first shaft to drive the generator, and the first shaft and the third shaft form part of a shaft extending through the engine.
Usoro teaches, similar engine, generator and compressor, as shown in fig.1, wherein a third shaft (14 as shown in fig.1) extends from the engine (12) opposite the first shaft (shaft 14 as shown in fig.1, goes thru the engine 12 from one to other side of the engine) to drive the generator (32), and the first shaft and the third shaft form part of a shaft extending through the engine (12) (col.3, lines 30-42). 
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify (the shafts) of Gaither to include first and third shaft extending through the engine as taught by Usoro because power from the motor/generator is transferable through the clutch, through the engine output shaft, through the drive pulley, through the drive belt, and through the driven pulleys to power the accessories such as the compressor (Usoro, col.3, lines 32-36).
 	For claim 2, Gaither in view of Usoro teaches the invention as claimed and as discussed above and Gaither further teaches wherein the geometrically adjustable coupling comprises a resilient belt configured to expand and contract with variations in distance between the first shaft (38 as shown in fig.1) and the second shaft (42 as shown in fig.1), while maintaining tension (par.40-41).  
For claim 10, Gaither in view of Usoro teaches the invention as claimed and as discussed above and Gaither further teaches wherein the one or more resilient mounts (32 as shown in fig.3-4) are configured to dampen vibrations, expand and compress to maintain alignment between the engine and the compressor, or a combination thereof ) (par.31, lines 1-13).
For claim 11, Gaither in view of Usoro teaches the invention as claimed and as discussed above and Gaither further teaches wherein the compressor (28 as shown in fig.3) is rigidly coupled to the chassis (30 as shown in fig.3) without the one or more resilient mounts, and the engine (22 as shown in fig.3) is resiliently coupled to the chassis with the one or more resilient mounts (32 as shown in fig.3-4) (par.31, lines 1-13).
For claim 12, Gaither in view of Usoro teaches the invention as claimed and as discussed above and Gaither further teaches wherein the one or more resilient mounts (32 as shown in fig.3) comprise an elastomer (par.31, lines 1-13) (elastomer is one of the plurality of well known vibration mounts).
.
 	 

 	Claims 3-8, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaither (2002/0122727) in views of Usoro (7748483) as applied to claims above, and further in view of Liu (6652401).
Gaither, as modified by Usoro, discloses all the limitation as previously set forth except for, for claim 3, wherein the geometrically adjustable coupling comprises an adjustable tensioner configured to bias a belt chain, for claim 4, wherein the adjustable tensioner comprises a tension pulley configured to contact the belt or chain and provide pressure against the belt or chain, for claim 5, wherein the tension pulley is coupled to a pivot arm biased to rotate about a pivot point by a torsion spring.
For claim 3, Liu teaches, similar belt drive system, wherein the geometrically adjustable coupling comprises an adjustable tensioner (280 as shown in fig.9) configured to bias a belt or chain (col.6, lines 44-46).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify drive system of Gaither in view of Usoro with an adjustable tensioner as taught by Liu in order to control an overall belt tension for the entire belt drive system (Liu, col.6, lines 21-22).    

For claim 4, Liu further teaches wherein the adjustable tensioner (280 as shown in fig.9) comprises a tension pulley (281 as shown in fig.9) configured to contact the belt or chain and provide pressure against the belt or chain (col.6, lines 44-50).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify drive system of Gaither with a tension pulley as taught by Liu in order to control an overall belt tension for the entire belt drive system (Liu, col.6, lines 21-22).    

Liu further teaches wherein the tension pulley is coupled to a pivot arm biased to rotate about a pivot point by a torsion spring (283 as shown in fig.9 and 14) (col.6, lines 50-67).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify drive system of Gaither with a pivot arm biased to rotate about a pivot point by a torsion spring as taught by Liu in order to provide mobile motor device that can be used interchangeably and easy and quickly installed.    
Regarding claim 6, Gaither in view of Usoro teaches the invention as claimed and as discussed above but fails to teach for wherein the tension pulley is coupled to a linear spring configured to bias the tension pulley against the belt or chain.
Liu further teaches, in Figs. 9, 14, and 15, wherein the tension pulley is coupled to a linear spring (283) configured to bias the tension pulley against the belt or chain (col.3, lines 23-30 and col.6, lines 45-67).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify drive system of Gaither with tension pulley is coupled to a linear spring as taught by Liu in order to provide mobile motor device that can be used interchangeably and easy and quickly installed.    
Regarding claim 7, Gaither in view of Usoro teaches the invention as claimed and as discussed above but fails to teach for wherein the adjustable tensioner comprises a spring.
Liu further teaches, in Figs. 9, 14, and 15, wherein the adjustable tensioner comprises a spring (283 - col.3, lines 23-30 and col.6, lines 45-67).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify drive system of Gaither with adjustable tensioner comprises a spring as taught by Liu in order to provide mobile motor device that can be used interchangeably and easy and quickly installed.  

Regarding for claim 8, Gaither in view of Usoro teaches the invention as claimed and as discussed above, Gaither further teaches a first pulley (68 as shown in figure 1) coupled to the first shaft (38 as shown in fig.1) , a second pulley (70 as shown in fig.1) coupled to the second shaft (42 as shown in fig.1), and the belt or the chain (72a and 72b as shown in fig.1) disposed in tension about the first and second pulleys (68 and 70 as shown in fig.1).


 	Claims 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaither (2002/0122727) in views of Usoro (7748483) and Nelson (5341644).
For claim 21, Gaither teaches a system (as shown in fig.1-7), comprising:
an engine (22 as shown in fig.7) coupled to a chassis (30 as shown in fig.7),
a generator (26 as shown in fig.7) coupled to the engine (22 as shown in fig.7);
a compressor (28 as shown in fig.7) coupled to the chassis (30 as shown in fig.7) independent from the engine (22 as shown in fig.7), wherein the engine (22 as shown in fig.7) is configured to drive both the generator (26 as shown in fig.7) and the compressor (28 as shown in fig.7); and
an adjustable coupling (72a and 72b as shown in fig.1 and 7) disposed between the engine (22) and the compressor (28), the adjustable couplings (72a and 72b) configured to rotate about the first shaft (38 as shown in fig.1) and a compressor drive shaft (42 as shown in fig.1) coupled to the compressor (28 as shown in fig.7), wherein the adjustable coupling (72a and 72b as shown in fig.1 and 7) is configured to maintain a connection between the first shaft (38 as shown in fig.1) and the compressor drive shaft (42 as shown in fig.1) (par.40-41) (fig.1) and wherein the adjustable coupling is configured to maintain a connection between the first shaft and the compressor drive shaft during variations in distance between the first shaft and the second compressor drive shaft (38 and 42 as shown in fig.1) from a first distance to a second distance different from (par.40-41).
Gaither fails to teach the engine comprising a first shaft extending from a first side of the engine and a second shaft extending from a second side of the engine opposite the first side, and wherein the first shaft extends from the engine toward the compressor and the compressor shaft extends from the compressor toward the engine.
Usoro teaches, similar engine, generator and compressor, as shown in fig.1, the engine (12) comprising a first shaft (14 as shown in fig.1) side of the engine and a compressor shaft extending from a second side of the engine opposite the first side (shaft 14 as shown in fig.1, goes thru the engine 12 from one to other side of the engine) (col.3, lines 30-42). 
Nelson teaches, similar shaft, as shown in fig.3, wherein the first shaft (23) extends from the engine (20) toward (in the direction to the compressor 28) the air compressor (28) and the second shaft (the shaft of the compressor 28 as shown in fig.3) extends from the air compressor (28) toward the engine (in the direction to the engine 20) (col.3, lines 13-25). 
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify (the shafts) of Gaither to include first and third shaft extending through the engine as taught by because power from the motor/generator is transferable through the clutch, through the engine output shaft, through the drive pulley, through the drive belt, and through the driven pulleys to power the accessories such as the compressor  (Usoro, col.3, lines 32-36). Furthermore, It would have been obvious 
  	Regarding claim 22, Gaither in view of Usoro and Nelson teaches the invention as claimed and as discussed above; but fails to teach wherein the first shaft directly couples the generator to the engine.
Usoro further teaches, as shown in fig.1, wherein the first shaft (output shaft 14 from the engine 12) directly couples the generator (32) to the engine (12) (col.4, lines 45-50).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify (the shafts) of Gaither, as modified by Nelson, to include the first shaft directly couples the generator to the engine as taught by Usoro because power from the motor/generator is transferable through the clutch, through the engine output shaft, through the drive pulley, through the drive belt, and through the driven pulleys to power the accessories such as the compressor  (Usoro, col.3, lines 32-36).
 Regarding claim 23, Gaither in view of Usoro teaches the invention as claimed and as discussed above but fails to teach for wherein the compressor further comprises a clutch driven by the second shaft.

Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify (the shafts) of Gaither, as modified by Usoro, to include a clutch driven by the second shaft as taught by Nelson for the purpose of providing to accommodates the speed versus power ratios of the connected units, since the compressor requires a greater drive torque at a slower speed than the generator (Nelson, col.3, lines 25-28).
Regarding claim 24, Gaither in view of Usoro teaches the invention as claimed and as discussed above but fails to teach wherein the engine turns the first shaft and the second shaft simultaneously.
Usoro further teaches, as shown in fig.3, wherein the engine turns the first shaft and the second shaft simultaneously (shaft 14 as shown in fig.1, goes thru the engine 12 from one side to generator and connected other loads to other side of the engine) (col.3, lines 30-42) .
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify (the shafts) of Gaither, as modified by Nelson, to include the engine turns the first shaft and the second shaft simultaneously as taught by Usoro because power from the motor/generator is transferable through the clutch, through the engine output shaft, through the drive pulley, through the drive belt, and through the driven pulleys to power the accessories such as the compressor  (Usoro, col.3, lines 32-36).
(par.40-41).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaither (2002/0122727) in views of Usoro (7748483) and Nelson (5341644) as applied to claims above, and further in view of Gitter et al (2003/0155339).
Gaither, as modified by Usoro and Nelson, discloses all the limitation as previously set forth except for wherein the generator, the air compressor, and the engine are housed in a single enclosure.
Gitter teaches, as shown in fig.1-3, wherein the generator (67), the air compressor (68), and the engine (58) are housed in a single enclosure (fig.1-3) (par.35-37). 
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify (the shafts) of Gaither, as modified by Usoro and Nelson, to include all the components are housed in a single enclosure as taught by Gitter for the purpose of providing portable power unit and compressor units transportable to a work site.
Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1-13 and 21-26 have been considered but are moot because the arguments do not apply to the current rejections.

Applicant argues that Gaither in view of Usoro fails to disclose or suggest at least “a geometrically adjustable coupling . . . wherein the geometrically adjustable coupling is configured to maintain a connection between the first and second shafts during variations in distance between the first shaft and the second shaft.” However, examiner respectfully disagrees with applicant because the definition of a belt is a loop of flexible material used to link two or more rotating shafts mechanically, most often parallel. Belts may be used as a source of motion, to transmit power efficiently or to track relative movement, and Gaither teaches positive drive belt couples between the engine the generator and the compressor for rotation therewith, therefore, Gaither’s belt meets the definition of belt as flexible or adjustable coupling material, furthermore, the applicant needs to define when do the variations in distance between the first shaft and the second shaft is occurring, such as during when the components, engine, compressor and generator, are assembled together or during motions movement of the belt based on the engine process, if the variations in distance between the first shaft and the second shaft happens during the assembly, then the prior art meets the claims limitation, however, if the variations in distance between the first shaft and the second shaft during the operator of the engine, then the prior art does not meet the claim limitation.  Furthermore, Usoro teaches, similar engine, generator and compressor, as shown in fig.1, that a third shaft (14 as shown in fig.1) does extends from the engine (12) opposite the first shaft (shaft 14 as shown in fig.1, goes thru the engine 12 from one to other side of the engine) to drive the generator (32), and the first shaft and the third shaft form part of a shaft extending through the engine (12), therefore, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715